[Cite as State v. Mitchell, 2022-Ohio-1063.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                                     No. 110582
                 v.                                  :

ANTWUAN MITCHELL,                                    :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 31, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-647744-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Morgan Austin, Assistant Prosecuting
                 Attorney, for appellee.

                 Richard A. Neff, for appellee.

LISA B. FORBES, J.:

I.    Facts and Procedural History

                   On May 10, 2021, Antwuan Mitchell (“Mitchell”) pled guilty to

robbery, a second-degree felony, in violation of R.C. 2911.02(A)(1) with a firearm

specification         and     abduction,        a   third-degree   felony,   in   violation   of
R.C. 2905.02(A)(2). On May 26, 2021, the court sentenced Mitchell to a minimum

of fours years and a maximum of six years in prison for the robbery under the

Reagan Tokes Law, to run consecutive to one year in prison for the firearm

specification. The court also sentenced Mitchell to three years in prison for the

abduction and ordered that this sentence run consecutive to the sentence for the

robbery.

               It is from this sentence that Mitchell appeals raising the following sole

assignment of error: “As amended by the Reagan Tokes [Law], the revised code’s

sentences for first- and second-degree qualifying felonies violates [sic] the

constitutions of the United States and the state of Ohio; the trial court plainly erred

in imposing a Reagan Tokes indefinite sentence.”

II. Law and Analysis

               Mitchell’s assignment of error is overruled pursuant to this court’s en

banc decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
MARY J. BOYLE, J., CONCUR


N.B. The author of this opinion is constrained to apply Delvallie. For a full
explanation, see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470
(Forbes, J., dissenting).